IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 21, 2009

                                     No. 08-11117                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



LUISA FIGUEROA,

                                                   Petitioner - Appellant
v.

W ELAINE CHAPMAN, Warden,

                                                   Respondent - Appellee




               Appeal from the United States District Court for the
                    Northern District of Texas at Fort Worth
                             USDC No. 4:08-CV-541


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Luisa Figueroa is serving a life sentence, without the possibility of parole,
at the Federal Medical Center in Carswell, Texas. After learning she needs a
liver transplant, Figueroa filed a petition for compassionate release. See 28
U.S.C. § 2241. The district court denied Figueroa’s petition. We AFFIRM.
       During the week of August 25, 2008, Figueroa’s physician informed her
that she was in need of a liver transplant and had only two months to live. On


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-11117

September 10, 2008, Figueroa filed a Section 2241 petition contending she has
a compatible donor ready and willing to undergo the transplant, but the Bureau
of Prisons (BOP) does not allow such procedures for inmates.
      Before filing a Section 2241 petition, Figueroa was required to exhaust her
administrative remedies. Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993).
The BOP has a formal grievance procedure for federal inmates, like Figueroa,
to seek “formal review of an issue relating to any aspect of his/her own
confinement.” 28 C.F.R. § 542.10(a). Both in her petition and here on appeal,
Figueroa claimed the short notice regarding her medical condition made it
“impossible to utilize the Federal Bureau of Prison’s grievance procedure.”
      Figueroa’s argument that she should not be required to pursue
administrative remedies assumes that the remedies would have been futile and
the delay fatal. There is nothing in the record suggesting that the BOP would
not have properly evaluated her request and given due consideration to a
properly supported plea. The district court did not err by requiring exhaustion.
      Additionally, the district court found it could not grant her relief pursuant
to Section 2241 because her application was “not in reference to the imposed
sentence - but for medical needs.” We agree. A Section 2241 petition may be
granted if the inmate “is in custody in violation of the Constitution or laws or
treaties of the United States.” 28 U.S.C. § 2241(c)(3). Figueroa does not allege
that such violation is present. She instead alleges that this application is for
compassionate release due to her medical needs.        A compassionate release
request is not a matter of illegal or unconstitutional restraint.
      We AFFIRM the district court’s denial of Figueroa’s application.




                                        2